Case 19-36644-KLP            Doc 13      Filed 01/08/20 Entered 01/08/20 09:39:18                      Desc Main
                                         Document     Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA

                                            Richmond
                                       __________________ Division

In re James Edward Williamson, Jr.
       Lori Sizemore Williamson                                         Case No.      19-36644-KLP

                           Debtor(s)                                    Chapter 13

                             AMENDED
    ORDER EXTENDING TIME TO FILE CHAPTER 13 PLAN, LISTS, SCHEDULES
       AND STATEMENTS AND REQUIRING DEBTOR TO GIVE NOTICE
                       AND HEARING THEREON

       The debtor(s) have filed a motion to extend the time for filing their Chapter 13 plan, lists,
schedules and statements. Accordingly it is ORDERED that

         1. the debtor’s motion to extend the time to file a plan is granted.

         2. the deadline for filing a Chapter 13 plan is extended to ______________________________.
                                                                             January 21, 2020

         3. the debtor(s) shall forthwith notify the trustee and all creditors of the respective deadline
set for the filing of the plan.

        4. under authority of Local Bankruptcy Rule 1007-1, the time is extended to
___________________________
January 23, 2020                 for filing all lists, schedules and statements.

         If you fail to timely file any of the foregoing missing documents or a motion for further extension
                                                   January 22, 2020
of time, you must file a response no later than ___________________________       and appear at a hearing
to explain why the bankruptcy case should not be dismissed for failure to timely cure the deficiency and
any other deficiency(ies) or certifications that accrue before the hearing. The hearing will be held:

           Date:     January 29, 2020
           Time:     9:30 AM
     Location: U. S. Bankruptcy Court, U. S. Courthouse, 701 E. Broad St., Room 5100, Richmond, VA 23219

If the debtor(s) fails to file a timely response and appear at the hearing, the above-captioned case
PD\ be dismissed.

NOTICE: The hearing will be held only if the debtor(s) fails to timely file any of the foregoing
missing documents or a motion for further extension of time.

                                                               WILLIAM C. REDDEN
                                                               Clerk of Court

Date: ________________________
      January 8, 2020                                              /s/ Linda Smith
                                                               By ___________________________________
                                                                              Deputy Clerk

                                                               NOTICE OF JUDGMENT OR ORDER
                                                               ENTERED ON DOCKET
                                                               January 8, 2020
                                                               _______________________________
[oex13ps ver. 11/19]
